Name: Addendum to Council Decision 2007/543/EC of 23 July 2007 concerning the accession of Bulgaria and Romania to the Convention on the establishment of a European Police Office (Europol Convention) ( OJ L 200, 1.8.2007 )
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs
 Date Published: 2007-10-30

 30.10.2007 EN Official Journal of the European Union L 284/26 ADDENDUM to Council Decision 2007/543/EC of 23 July 2007 concerning the accession of Bulgaria and Romania to the Convention on the establishment of a European Police Office (Europol Convention) (Official Journal of the European Union L 200 of 1 August 2007) The Bulgarian and Romanian language versions of the following Convention and Protocols shall be published in a special edition of the Official Journal at a later date. The Europol Convention and the Protocols of  24 July 1996,  19 June 1997,  30 November 2000,  28 November 2002,  27 November 2003.